       Case 3:18-cv-00283-SB           Document 78   Filed 01/28/19   Page 1 of 2




    Daniel DiCicco OSB #073730 dan@diciccolegal.com
    DICICCO LEGAL
    205 SE Spokane St. Suite 300
    Portland, OR 97202
    (503)-967-3996




                                     UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION



    STAY FROSTY ENTERPRISES LLC,                     Case No. 3:18-cv-00283-SB

                        Plaintiff,                   JOINT DISMISSAL OF OREGON
                                                     COMMON LAW CONVERSION CLAIMS
            v.                                       FRCP 41

    AMAZON.COM, INC. et al,

                        Defendant.




1           Plaintiff, by and through counsel Daniel DiCicco, after having met and conferred

2   with the Defendants appearing in this matter and upon the joint agreement of all parties,

3   hereby dismisses all Oregon Common Law Conversion claims – with prejudice - against

4   all Defendants in this matter.

5
                                                                    By: __/s/Daniel DiCicco___
                                                                  Daniel DiCicco OSB #073730
                                                                              DICICCO LEGAL
                                                                  205 SE Spokane St Suite 300
                                                                           Portland, OR 97202
                                                                             T: (503) 967-3996
                                                                            Counsel for Plaintiff

    JOINT DISMISSAL OF CLAIMS                                                                1
        Case 3:18-cv-00283-SB      Document 78      Filed 01/28/19   Page 2 of 2




 6   Signatures:

 7

 8   _/s/ Robert T. Cruzen____________________

 9   Robert T. Cruzen, for Defendant Amazon.com, Inc.

10

11   _/s/ Tony Weibell ____________________

12   Tony Weibell, for Defendant Teespring.com Inc.

13

14   __/s/ John DiGiacomo_____________

15   John DiGiacomo, for Defendant Sunfrog LLC

16

17

18

19

20           CERTIFICATE OF SERVICE

21           I hereby certify that on January 28, 2019, I caused a true and correct copy of the

22   foregoing JOINT DISMISSAL OF CLAIMS to be served via CM/ECF to all appearing

23   defendants.
24

25

26           s/ Daniel DiCicco

27




     JOINT DISMISSAL OF CLAIMS                                                               2
